After her marriage to Mr. W. Rigley Edwards, Jr., plaintiff instituted this suit against defendant company on an insurance policy issued in favor of Mr. Rigley, prior to their marriage, and on the same cause of action alleged in her suit against Mr. W. Rigley Edwards, Jr.
This suit was also dismissed on an exception of no cause or right of action.
In this case, the defendant insurance company is urging the same defenses made by Mr. W. Rigley Edwards, Jr., in the suit against him by Carmen F. Palmer.
The defendant insurance company had, under the last paragraph of Act No. 55, 1930, p. 122, the right to plead the same defenses as were urged by Mr. W. Rigley Edwards, Jr., in the suit filed herein by plaintiff against him.
For the reasons stated by us, plaintiff had no right of action against the insured, Mr. W. Rigley Edwards, Jr., and likewise has no such right against the insurance company, defendant herein.
Her suit was correctly dismissed.
Judgment affirmed.